DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to teach a resin composition comprising all six of the claimed citrates.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakaguchi et al. (4,587,206).
Regarding claims 1-4:  Sakaguchi et al. teach the claimed compound wherein R1 to R3 are n-heptyl groups (compound 32).  Any composition of Sakaguchi et al. will include three or more instances of compound 32 (a compound represented by general formula (A)) [Examples].  The compound of Sakaguchi et al. is capable of functioning in the claimed capacity. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. (4,587,206).
Sakaguchi et al. teach a composition comprising a binder and a compound of formula (A) that is Compound 32 (column 6, lines 50-54; Examples; Claim 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a thermoplastic elastomer resin from the binder options in Sakagushi et al. (column 14, lines 39-53).  Sakaguchi et al. teach that the amount of a compound of formula (A) is of 0.01 to 20 times (by weight) as much as dye-release redox compounds (claim 9), and is optimized for the desired storage stability of the light-sensitive material (claim 1).  Sakaguchi et al. teach an example wherein the binder (gelatin) and the Compound of formula (A) is within the claimed ratio (Examples 1-2).  For instance, in Example 1 gelatin is 10% of the iodobromide emulsion, and the 5 g of a compound of formula (A) is 4.5% of the dispersion of compound of the present invention.  This equates to 2.5% gelatin and 1.5% of a compound of formula (A).  It is also noted that the claimed range is very broad, and not critical.  The desired ratio could be obtained through routine experimentation.  



Allowable Subject Matter
Claims 5 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach a resin composition comprising all six of the claimed citrates.


Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that in Sakaguchi et al. fail to teach three or more compounds of claimed formula 1.  This is not persuasive because instant claim 1 does not require three different compounds structurally, which all meet formula 1.  Claim 1 is open to the interpretation that all three compounds have the same chemical structure.  No composition is going to include only two instances (single compounds) of a particular citrate compound.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763